RENDERED: JULY 23, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1047-MR

JOHN ANDERLE                                                        APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                 HONORABLE JOAN L. BYER, JUDGE
                        ACTION NO. 10-CI-500157


MICHELLE ANDERLE; MELANIE
STRAW-BOONE; AND MICHELE
MCKINNEY                                                             APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, JONES, AND McNEILL, JUDGES.

COMBS, JUDGE: John Anderle appeals from an order of the Jefferson Family

Court entered on July 30, 2020. In its order, the family court: modified Anderle’s

child support obligation; ordered him to pay to his former spouse, Michelle

Anderle, $4,690.20 as compensation for the loss caused by his failure to abide by
an earlier order; and granted Michelle’s motion for attorneys’ fees. After carefully

considering the arguments on appeal, we affirm.

             The Anderles divorced on June 30, 2010. In December 2016, John

was laid off from work and began drawing unemployment benefits. Pursuant to

the family court’s order of April 6, 2017, John’s child support obligation for the

only minor child remaining at home was reduced from $1,297 per month to

$309.15 per month. In light of the dramatic reduction in John’s child support

obligation, the family court ordered John to notify Michelle and the court within

three (3) days of his re-employment.

             On May 22, 2018, John notified his counsel by email that he would

begin a new job on July 1. He indicated that his salary for 2018 would total

$40,000.00 and asked counsel to calculate “what my child support will be through

the end of the [] year.”

             John’s counsel sent an email to Michelle’s counsel on July 2, 2018,

indicating that John had begun a new job the day before. John’s counsel wrote: “I

believe he will be making $45k per year.” Counsel explained that she would

provide proof of John’s income when she received it and expressed her preference

that the couple submit to an agreed order “which includes exchanging income

information by April 15th of each year.”




                                         -2-
             On June 4, 2019, Michelle filed a motion to modify child support. In

addition, she asked the court to hold John in contempt for his failure to notify the

court of his re-employment under the specific terms of its order of May 1, 2017,

asking also to order him to pay her attorneys’ fees. A hearing was scheduled for

December 12, 2019, at 9:00 a.m., but John and his counsel failed to appear for the

hearing. Later, John’s counsel explained to the court that she was laboring under

the mistaken belief that the hearing was scheduled for 9:30 a.m.

             Following its review of the testimony and evidence introduced by

Michelle, the family court modified John’s child support obligation; found that

John had willfully violated its order of May 1, 2017; and ordered John to pay

Michelle’s attorneys’ fees in the amount of $2,770.00.

             John filed a motion for a new hearing. The family court conducted

another evidentiary hearing on June 18, 2020, at which Michelle testified that John

had not timely notified her of his re-employment. She indicated that when John

eventually told her he had been re-employed, he assured her that he was working

with his counsel to calculate a new child support obligation and that he would pay

the increased support as of his date of hire. After months of trying to resolve what

she believed would be a straightforward issue, and in the face of John’s growing

belligerence, Michelle testified that she realized she would have to file a motion

with the court for relief.


                                         -3-
             John testified that he was aware of the court order requiring him to

promptly notify the court of his re-employment in anticipation of a re-calculation

of his child support obligation. He admitted that he had failed to do so. John did

not testify or provide evidence to indicate when he advised Michelle of his re-

employment. However, he denied that he had agreed with Michelle that his child

support obligation as re-calculated would apply as of the date of his re-

employment. He testified with respect to the email that he sent his counsel in May

2018 informing her that he had been re-employed and indicated that the email had

been forwarded to Michelle’s counsel. Michelle’s counsel informed the court that

the firm had not received a forwarded email from John in May 2019. Michelle

filed a post-hearing memorandum and her counsel’s affidavit indicating that

attorneys’ fees from December 13, 2019, through the hearing conducted on June

18, 2020, totalled $4,715.00.

             Following its review of the testimony and evidence introduced by

each party, the family court confirmed its modification of John’s child support

obligation, increasing it to $700 per month; confirmed that John had willfully

violated its order of May 1, 2017; and ordered John to pay Michelle’s attorneys’

fees now totalling $7,485.00. As a sanction for his contempt of court, the family

court ordered John to pay $4,690.20 -- the amount of additional support he would




                                         -4-
have paid had he complied with the court’s order of May 7, 2017. This appeal

followed.

                On appeal, John argues that the court abused its discretion by ordering

him to pay both sanctions for contempt and Michelle’s attorneys’ fees. However,

John does not contest that portion of the court’s order modifying his child support

obligation.

                A trial court has broad authority to enforce its orders, and contempt

proceedings are part of that authority. Lewis v. Lewis, 875 S.W.2d 862 (Ky. 1993).

Moreover, KRS1 403.240 provides that a party’s noncompliance with a support or

custody decree “shall constitute contempt of court” and shall be addressed as such.

                We review a trial court’s exercise of its contempt powers for abuse of

discretion. Kentucky River Community Care, Inc. v. Stallard, 294 S.W.3d 29 (Ky.

App. 2008). The court abuses its discretion only where its decision is arbitrary,

unreasonable, unfair, or unsupported by sound legal principles. Goodyear Tire and

Rubber Co. v. Thompson, 11 S.W.3d 575 (Ky. 2000). The trial court’s underlying

findings of fact are reviewed for clear error. Commonwealth, Cabinet for Health

and Family Servs. v. Ivy, 353 S.W.3d 324 (Ky. 2011).

                Contempt sanctions are classified as either criminal or civil depending

upon whether they are meant to punish the contemnor’s noncompliance with the


1
    Kentucky Revised Statutes.

                                            -5-
court’s order and to vindicate the court’s authority and dignity (criminal) or

whether they are meant to benefit an adverse party either by coercing compliance

with the order or by compensating for losses the noncompliance occasioned (civil).

Gormley v. Judicial Conduct Commission, 332 S.W.3d 717 (Ky. 2010). Since this

proceeding was meant to compensate for the loss of child support resulting from

John’s failure to comply with the court’s order, it was civil in nature.

             In a civil contempt proceeding, the initial burden is on the party

seeking sanctions to show by clear and convincing evidence that the alleged

contemnor has violated a valid court order. Roper v. Roper, 242 Ky. 658, 47

S.W.2d 517 (1932). If the party is seeking compensation, she must prove the

amount. Ivy, supra.

             Once the moving party makes out a prima facie case, a presumption

of contempt arises. The burden of production then shifts to the alleged contemnor

to show -- clearly and convincingly -- that he or she was unable to comply with the

court’s order or was justified in not complying. Clay v. Winn, 434 S.W.2d 650

(Ky. 1968). The alleged contemnor must offer evidence tending to show clearly

that he made all reasonable efforts to comply with the court’s order. Dalton v.

Dalton, 367 S.W.2d 840 (Ky. 1963). If the alleged contemnor makes a sufficient

showing, then the presumption of contempt dissolves, and the trial court must




                                          -6-
make its determination from the totality of the evidence -- with the ultimate burden

of persuasion resting on the movant. Ivy, supra.

             John argues in his brief that the order requiring him to provide prompt

notice to the court when he became re-employed was pointless. However, he never

challenged its validity. On the other hand, Michelle presented a prima facie case

of his contempt for non-compliance. Although John claimed that he had promptly

notified Michelle, he admitted that he had never attempted to notify the court --

despite its specific directive for him to do so and despite his being fully aware of

the requirement. John failed to show that he was unable to comply with the court’s

order. Therefore, the family court did not abuse its discretion by deeming John’s

failure to comply with its order contemptuous.

             Having found him in contempt, the court next fashioned a remedy as

it was entitled to do. It concluded that because John “has so deliberately disobeyed

Court orders for his own personal benefit, at the detriment of his children that this

money is to provide for, the sanctions requested by [Michelle] are equitable.” The

court granted a common law judgment against John in the amount of $4,690.20

representing the difference between the amount of his reduced child support

obligation and his re-calculated obligation for the period between June 2018 and

June 2019. The contempt proceeding was civil in nature, and it properly

compensated Michelle for the actual losses flowing from John’s contempt. Based


                                         -7-
upon the evidence, the court did not abuse its discretion either by finding John in

contempt or by fashioning its compensatory remedy.

             We next consider John’s contention that the family court erred by

awarding Michelle her attorneys’ fees. He argues that the fees were improperly

awarded as an additional sanction. In the alternative, he contends that the amount

of the fees awarded was unreasonable.

             Michelle’s attorneys’ fees were not awarded as a sanction for John’s

contempt. As John acknowledges, the court relied upon the provisions of KRS

403.220 for the award of fees to Michelle. KRS 403.220 provides that the court

may order a party to pay to the opposing party a reasonable amount for the costs of

maintaining or defending any proceeding under the chapter related to divorce and

child custody and support. After considering the financial resources of both

parties, the court may also award attorneys’ fees for the legal services rendered in

connection with those proceedings. The purpose of the fee-shifting statute is to

ensure the fairness of family law proceedings by eliminating inequities that often

arise from the termination of a personal relationship. Seeger v. Lanham, 542

S.W.3d 286 (Ky. 2018).

            As the Supreme Court of Kentucky noted in Gentry v. Gentry, 798

S.W.2d 928, 938 (Ky. 1990), “[t]he amount of an award of attorney’s fees is

committed to the sound discretion of the trial court[.]” In order to discourage


                                         -8-
conduct and tactics that waste the court’s and attorneys’ time, a family court is

granted wide latitude to make an award of attorneys’ fees. Rumpel v. Rumpel, 438

S.W.3d 354 (Ky. 2014). In the case before us, the family court concluded that

“absent [John’s] contemptuous behavior, [Michelle] would not have incurred [the

attorneys’ fees.]” This finding is amply supported by the evidence.

             John also argues that the amount of fees awarded was unreasonable.

However, Michelle notes that John did not raise that argument before the family

court; nor did he address it in a post-hearing memorandum; nor did he ask for

specific findings in a motion to alter, amend, or vacate. Even if it were properly

preserved for our review (which it is not), Michelle contends that the award of fees

is not unreasonable because John’s tactics and refusal to cooperate in the

proceedings contributed to the amount of fees she incurred.

             The family court found specifically from the evidence that Michelle’s

attorneys charged “a fair rate for their level of skill and spent a reasonable number

of hours on the work performed.” Having reviewed the entirety of the two

hearings (including counsels’ extraordinary level of preparedness) and counsels’

detailed billing statements, we are wholly unpersuaded by John’s contention that

the time counsel spent in preparation for two evidentiary hearings separated by

more than six months was patently unreasonable; that their hourly rates were




                                         -9-
exorbitant; or that “the amount in controversy” did not justify the quality of

representation provided.

             We AFFIRM the order of the Jefferson Family Court.



             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEES:

Melinda Wandzilak                          Melanie Straw-Boone
Louisville, Kentucky                       Michele L. McKinney
                                           Louisville, Kentucky




                                         -10-